Kruse, J. (dissenting):
The injured person was a brakeman in the defendant’s employ. That he was hurt through the negligence of the defendant is scarcely in dispute. He was so badly injured as to be incapable of earing for himself. Besides other injuries his arm and leg were crushed. The accident occurred in the defendant’s yard at Auburn.
The injured person, expecting his injuries to be fatal, requested to be taken to his home, but by the direction of the yardmaster, a *784Mr. Graney, or one of the crew to which he belonged, he was taken to the hospital, as was nsnal in such cases. The matron or superintendent at the hospital testified that some one called over the phone, whose voice sounded like Mr. Graney’s, that an accident case was coming. She further testified that the railroad usually had some one do that at that time so that they were prepared to admit them ; that a charge of one dollar a day was made for all railroad accident cases and that the railroad company paid the hospital charges in this instance.
The defendant’s claim agent had given general directions to the superintendent of the hospital and told her to notify the defendant’s physician at Auburn, which she attempted to do upon this occasion, but was unable to find him. She was also unable to locate the regular surgeon of the hospital, and in this emergency called in the plaintiff, who attended the injured man and undoubtedly saved his life. It is for the services rendered in this emergency that the plaintiff seeks to recover.
The injured man was taken to the hospital by the authority and direction of the defendant so the jury could have found from the evidence. It was not expected that lie. was to be taken there and left to die for want of proper care and attention simply because the regular hospital surgeon was absent, and the attendance of the physician whom the defendant had designated in such cases could not be obtained. I think, under such circumstances, the superintendent of the hospital was authorized in the absence of the regular hospital surgeon to call another and, having done so, the defendant is liable for the services rendered during the emergency period. (1 Elliott Railroads [2d ed.], §§ 221a, 222, 223, and cases there cited.)
I think the plaintiff’s exceptions should be sustained and a new trial ordered.
Eobson, J., concurred.
Plaintiff’s exceptions overruled, motion for new trial denied, with costs, and judgment directed for the defendant upon the nonsuit, with costs.